DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Application
	
Claims 1 and 3-20 are pending.
The claims remain unchanged.  
	This Official Action is Final. 
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2002/0037353 (VILLAGRAN) in view of Batsakes, The Science of particle engineering, Natural Products Insider, 2014 accessed at https://www.naturalproductsinsider.com/contract-manufacturing/science-particle-engineering (BATSAKES) .
Claim 1 recites a beverage precursor comprising agglomerated particles comprising , the agglomerated particles comprising one or more particles of a coffee component, one or more particles of a dairy component, and one or more particles of a sweetener, the beverage precursor comprising about 5 wt. % to about 45 wt. % of the coffee component, about 25 wt. % to about 55 wt. % of the dairy component, and about 15 wt. % to about 45 wt. % of the sweetener, all weight percentages 

VILLAGRAN teaches an agglomerated coffee product [0072] with freeze-dried coffee [0047], a dairy product [0019]; [0022] and sugar [0054].  In Example 4 on pg. 10, a dry mix is made with instant coffee 121g; 178g sucrose, and 99g foaming creamer.  The dry composition is 1000g [0097] providing 12.1% coffee; 17.8% sucrose and 9.9g creamer. 17.8% of coffee product falls within the claimed range of about 5 to about 45%. 17.8% of sugar falls within the claimed amount of sweetener. As to the “dairy components, 9.95 of creamer is present. This falls below the claimed amount for dairy components but VILLAGRAN teaches in [0022] and [0023] that suitable dairy creamers include whole milk solids; butterfat solids; low-fat dry milk; and dry mixes used to prepare ice cream, milkshakes, and frozen desserts, as well as mixtures of these dairy creamers.  The amount can vary depending on the composition of the particular creamer chosen [0022]. Thus, it would have been obvious to vary the amount of dairy based on the type used and amount of cream flavored desired in product. 

VILLAGRAN teaches [0072] that the particle size of the granule is manipulated using standard screening operations to essentially between 20 and 600 microns. It is generally more preferred that a minimum of about 60% of the granules have a size greater than about 212 microns, and a maximum of about 2% have a particle size greater than about 600 microns [0070]-0072]. This mixture increases the rate of solubility [0069] of the instant beverage product. 

BATSAKES teaches that individual particle size and particle size distribution can be controlled through milling, screening and classification. “By tuning powders to a specific size and narrow size distribution, functionality can be achieved without resorting to reformulation of the product (see page 3, first full paragraph).  Thus, it was known at the time the application was filed that the size of individual particles size within an agglomerate could be optimized to change the functionalities of the agglomerate. 

Claim 3 recites that the agglomerated particles have a D10 of at least about 105 um and a D90 less than about 800 um.
As to claim 3, VILLAGRAN teaches [0072] that the particle size of the granule is manipulated using standard screening operations to essentially between 20 and 600 microns. It is generally more preferred that a minimum of about 60% of the granules have a size greater than about 212 microns, and a maximum of about 2% have a particle size greater than about 600 microns [0070]-0072]. This mixture increases the rate of solubility [0069] of the instant beverage product. 
Thus, it would have been obvious to modify VLLAGRAN to provide all of the ingredients within the composition to the claimed particle size as the recite particle sizes fall within a range that increase solubility. 

Claim 4 recites that the agglomerated particles further comprise an additive selected from a sucrose ester, a lecithin, and a mixture thereof, and the beverage precursor comprises the additive in an amount ranging from about 0.2 wt. % to about 3.0 wt. % based on a total weight of the beverage precursor.

As to claim 4 and 5, VILLAGRAN teaches emulsifiers from sunflowers can be used such as Dimodan.  Lecithin can be added in amounts up to 4% [0039].  Emulsifiers help to disperse fat [0038]. This encompasses the claimed amount of about 0.2 wt. % to about 3.0 wt. %.  Thus, it would have been obvious to include lecithin in the claimed amount to help disperse fat when a beverage is produced.
Claim 6 recites that the agglomerated particles further comprise a binder, and the beverage precursor comprises the binder in an amount ranging from about 1 wt. % to about 15 wt. % based on a total weight of the beverage precursor.
VILLAGRAN teaches a binder solution at [0069]. The binder solution can be in amounts of 0.2 to 0.33%. This touches on “about 1%” as claimed. 

Claim 7 recites that the agglomerated particles comprise a branched morphology of the binder linking together primary particles of the coffee component, the dairy component, and the sweetener.
Claim 8 recites that the agglomerated particles further comprise voids.
As to claims 7-8, it is the Examiner’s positon that the agglomeration process would inherently provide particles with “branched morphology” and comprise voids. 

Claim 9 recites that the binder comprises a second sweetener.
Claim 10 recites that the sweetener and the second sweetener are the same. 
Claim 11 recites that the sweetener is selected from sucrose, glucose, fructose, lactose, stevia, steviol glycosides, monk fruit, mogrosides, an artificial sweetener, and mixtures thereof.
Claim 12 recites that the second sweetener is selected from sucrose, glucose, fructose, lactose, and mixtures thereof.

VILLAGRAN teaches that sweeteners that can be used include  sugars and sugar alcohols such as sucrose, fructose, dextrose, maltose, lactose, high fructose corn syrup solids, invert sugar, sugar alcohols, including sorbitol, as well as mixtures of these sugars and sugar alcohols. In order to deliver lower levels of solids per dosage, it is particularly preferred to use a higher intensity sweetener with the sugar or sugar alcohol [0054]. In Example 4, the sweetener can be dispersed within the granule [0097].  VILLAGRAN does not distinguish whether the sweetener is delivered via the binder or already present in a dry, pre-mix. Moreover, in view of VILLAGRAN, it would have been obvious to use one or more sweeteners (i.e., the same or different sweeteners discussed above). 

Claim 13 recites that the dairy component comprises a cream component and a milk component.
Claim 14 recites that the milk component comprises nonfat or skim milk.
As to claims 13 and 14, VILLAGRAN teaches a milk component such as skim milk can be added [0019]. 

Claim 15 recites that the coffee component comprises a dried soluble coffee.
Claim 16 recites that the dried soluble coffee is selected from a spray dried soluble coffee, a freeze dried soluble coffee, and a mixture thereof.
As to claims 15 and 16, VILLAGRAN teaches freeze dried coffee can be used [0047]. 

Claim 17 recites that a phosphate salt in an amount ranging from about 0.5 wt. % to about 9 wt. % based on a total weight the beverage precursor.

In [0048], VILLAGRAN teaches stabilizing salts such as phosphate salts are used to improve the colloidal solubility of proteins and maintain the pH on the finished beverage of 6.2 to 7.0 for optimum stability and flavor.  VILLAGRAN does not disclose a specific range but it would have been obvious the vary the amount based on the amount needed to obtain the desired pH. 

Claim 19 recites a cocoa powder in an amount ranging from about 2 wt. % to about 10 wt. % based on a total weight the beverage precursor.
Claim 20 recites that the agglomerated particles further comprise the cocoa powder.
As to claims 19 and 20, cocoa can be added as a flavor [0059].  In Example 6 at [0113], it is taught that cocoa powder is an amount of 16%. However, as noted above, VILLAGRAN teaches the use of coca as flavor. It would have been obvious to vary the amount of cocoa based on the desired flavor. 

VILLAGRAN incorporates by reference STIPP.  STIPP teaches at col. 4, lines 60-65 that the dairy creamer base the creamer base has a particle size of about 6-26% on 60 mesh, about 20-40% on 100 mesh and about 34-54% on 170 mesh; at col. 5, lines 1-5, it is taught that the sweetener has a particle size of about  0-54% on 45 mesh, about 1-27% on 60 mesh, about 10- 70% on 100 mesh and about 3–43% on 170 mesh;. Coffee and cocoa solids are ground to below 200 mesh size (col. 9, lines 5-15).  Thus, STIPP teaches the following ranges for the components (See also Mesh conversion chart on next page). 

STIPP
 
 
Component
 Mesh
Micron (um)
Coffee
Below 200
Below 74

60-170
250-88
Sweetener
45-170
354-88


Again, while these particle size distributions do not anticipate those of the claimed invention.  It would have been obvious to vary the particle size of each component and the overall agglomerate as VILLAGRAN teaches that this impacts solubility. 

    PNG
    media_image1.png
    1038
    1325
    media_image1.png
    Greyscale


 
Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive.
At the outset, it is noted that the applicant argues that there is no evidence presented that Batsakes actually constitutes prior art. However, the article plainly states a publication date of October 31, 2014 (see below). 

    PNG
    media_image2.png
    527
    621
    media_image2.png
    Greyscale

Thus, a publication date has been clearly provided. 
The applicant also argues that  the Batsakes article provides no motivation for those of ordinary skill in the art to have altered the particle sizes of components in Villagran.   However, as to the range of sizes for each component, this is taught by Villagran. VILLAGRAN teaches that about 60% of the granules 
The applicant argues that Villagran discloses only agglomerated particle sizes, and none of the references suggest that size distribution of ingredients used to make the agglomerated particles is significant. 
	However, the particle range of claim1 is as follows:

    PNG
    media_image3.png
    172
    458
    media_image3.png
    Greyscale

VILLAGRAN does in [0072] the particle size of the granule is manipulated using standard screening operations to essentially between 20 and 600 microns. It is generally more preferred that a minimum of about 60% of the granules have a size greater than about 212 microns, and a maximum of about 2% have a particle size greater than about 600 microns [0072].
In [0073], VILLAGRAN teaches that process provides a more dense product with better consumer dissolvability than previously known when compared to steam agglomeration. 


STIPP
 
 
Component
 Mesh
Micron (um)
Coffee
Below 200
Below 74
Dairy
60-170
250-88
Sweetener
45-170
354-88


Thus, while the exact ranges are not taught, it taught that particles must be within 20 and 600 microns. Moreover, it is even preferred that a minimum of about 60% of the granules have a size greater than about 212 microns, and a maximum of about 2% have a particle size greater than about 600 microns. Plainly, the particle size and even particle size distribution are taught as being optimizable to vary solubility. 
The applicant also argues that Villagran already purports to have improved solubility based on agglomerated particle size, stating that “[I]t has been found that steam agglomeration of this mixture increases rate of solubility of resulting flavored instant beverage product....” (Villagran at 0069). Therefore, there would have been absolutely no reason for those of ordinary skill in the art to have further manipulated particles of Villagran in an attempt to “optimize” solubility. 
However, this conclusion is not supported anywhere in the cited passage. Rather, it would have been obvious to one skilled in the art to optimize the solubility of an agglomerate based on the particles 
The applicant also argues that even if one skilled in the art would have had some vague motivation to “optimize” solubility, the Examiner provides no indication of how that person would have manipulated particle size based on prior art teachings to arrive at the claimed invention.
However, as noted above, VILLAGRAN and BATSAKES both teach that particle size can be manipulated to vary the properties of the particles such a solubility.  Applicants may rebut a prima facie case of obviousness based on optimization of a variable disclosed in a range in the prior art by showing that the claimed variable was not recognized in the prior art to be a result-effective variable. E.I. Dupont de Nemours & Company v. Synvina C.V., 904 F.3d 996, 1006 (Fed. Cir. 2018). However, applicant fails to show that the claimed variable of particle size and particle size distribution are not considered result effective variables given the teachings of VILLAGRAN and BATSAKES. 
It is also noted applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 271 (1916).  However, applicant’s specification fail to establish such a criticality. Table 9 on page 21 of the present specification provides 
    PNG
    media_image4.png
    251
    508
    media_image4.png
    Greyscale

Relative to the claimed parameters (see below), applicant only shows that a reduced particle size  provides and improved solubility. All of the D10 (um) and D90 (um) particles are above those claimed. There is no comparative examples that show smaller particle sizes would provide a different result or that a different particle size for even a different particle size for an individual component would create a different result.   

    PNG
    media_image3.png
    172
    458
    media_image3.png
    Greyscale

In view of the above, it would have been obvious at the time the application was filed that the size of individual particles size within an agglomerate could be optimized to change the functionalities of the agglomerate. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached at 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/PHILIP A DUBOIS/Examiner, Art Unit 1791                   

/DONALD R SPAMER/Primary Examiner, Art Unit 1799